By the Court.
1. Where the plaintiff, by his petition, asks a personal judgment against the defendant for the *645amount of a mortgage debt, and also a sale of the mortgaged premises, and on default for answer the court renders a decree or order for the sale of the mortgaged premises, but renders no such personal judgment, the fact that no indorsement was made upon the summons of the amount for which judgment was demanded does not render the proceeding erroneous.
2. Where the record in such case showed that the court, on hearing of the cause, “ considered that the plaintiff ought to recover ” a specified amount, and ordered the sale of mortgaged premises for its satisfaction—held, that thé record shows no personal judgment against the defendant, but a mere finding of the amount due, with an order of sale.
3, Where the plaintiff’s petition is not signed by himself or his attorney, but the affidavit appended to the petition is signed by the plaintiff, and no motion has been made to strike the petition from the files, or otherwise to take advantage of the omission, judgment will not be reversed for the defect in the petition.

Motion overruled.